Matter of Allecia v New York Dept. of Bldgs. (2020 NY Slip Op 01572)





Matter of Allecia v New York Dept. of Bldgs.


2020 NY Slip Op 01572


Decided on March 10, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 10, 2020

Gische, J.P., Webber, Gesmer, Kern, JJ.


11222 155704/19

[*1] In re Brad Allecia, Petitioner,
vThe New York Department of Buildings, et al., Respondents.


Fox Rothschild LLP, New York (James M. Lemonedes of counsel), for petitioner.
Georgia M. Pestana, Acting Corporation Counsel, New York (D. Alan Rosinus, Jr. of counsel), for respondents.

Determination of respondent Department of Buildings, dated April 19, 2019, which permanently revoked petitioner's master rigger license, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by amended order of Supreme Court, New York County [John J. Kelley, J.], entered September 27, 2019), dismissed, without costs.
Respondent's determinations with respect to the charges of misconduct against petitioner are supported by substantial evidence (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]), and are not arbitrary or capricious (see Matter of Whitehead v McMickens, 126 AD2d 440 [1st Dept 1987], affd 69 NY2d 942 [1987]).
Our role in reviewing an administrative penalty is sharply limited, and we do not overturn administrative penalties lightly (Matter of Bolt v New York City Dept. of Educ., 30 NY3d 1065, 1071-1072 [2018]). Applying this standard, we confirm the penalty of permanent revocation of petitioner's master rigger license as it does not shock our sense of fairness and was an appropriate exercise of the agency's discretion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 10, 2020
DEPUTY CLERK